DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  "further configured is to update" should recite "further configured to update.”  Appropriate correction is required.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under a statutory category of a process/method for including at least one step.
do not fall under any of the statutory category because the claims of the control system are drawn to or signals per se, provided without any structural recitations.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception by being directed to an abstract idea. The claim recites the limitations of an input arranged to communicate with an airport surveillance system, a controller arranged to receive, from the input, identification data for 5 aircraft on ground, position data, indicating a position of the aircraft, and, to provide the identification data to a data storage and receive an identifier of a designated gate for the aircraft from the data storage, wherein the controller is further arranged to provide a signal to a gate control system at the designated gate in preparation of the designated gate receiving the aircraft in response to the position of the to delay the signal to the gate control system by a certain amount of time based on an estimated travel time of the aircraft from the position of the aircraft to the designated gate. 
The communicating, receiving, providing, and delaying limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover an abstract idea that is merely drawn to software/signals per se. That is, other than reciting “a controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a controller” language, the claim encompasses a user communicating, in the mind, with an airport surveillance system, and then receiving, sending and delaying signals. The mere nominal recitation of a controller of this system does not take the claim limitations out of the mental process grouping.
Thus, each of the limitations in the claim recite an abstract idea involving a mental process.
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “a controller” that performs the communicating, receiving, providing, and delaying of signals steps. These steps are recited at a high level of generality and merely automates the receiving and requesting steps, therefore acting as a generic computer to perform the abstract idea.  The controller is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the controller).
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baiada (US20050071076A1).
Regarding claim 1, Baiada teaches a control system comprising: an input arranged to communicate with an airport surveillance system (see Paragraph 0102 for the positions and future movement plans for all of the aircraft, gates and other assets, etc. is identified with input from databases which include Automatic Dependent Surveillance (ADS)), 
a controller arranged to receive, from the input, identification data for an aircraft on ground, position data, indicating a position of the aircraft (see Paragraph 0051 for Automatic Dependent Surveillance (ADS)—A data link surveillance system currently under development. This system, which is installed on the aircraft, captures the aircraft position from the onboard navigation system and then communicates it to the CAA/FAA, other aircraft, etc.), and, to provide the identification data to a data storage and receive an identifier of a designated gate for the aircraft from the data storage (see Paragraph 0030 for a method for managing and assigning the gate/ramp parking for a plurality of aircraft landing at a specified airport (based upon consideration of specified data regarding the plurality of aircraft...comprises the steps of: (a) collecting and storing the specified data and operational/business goals, (b) processing the specified aircraft data so as to predict a trajectory for each of the specified aircraft to include landing time, gate arrival time, required ground servicing period, gate departure time, takeoff time, etc. at the specified airport...), 
wherein the controller is further arranged to provide a signal to a gate control system at the designated gate in preparation of the designated gate receiving the aircraft in response to the position of the aircraft being within a predetermined distance from the designated gate (see Paragraph 0014 for as the aircraft approaches the destination airport, typical initial arrival sequencing (accomplished on a first come, first serve basis, e.g., the aircraft closest to the arrival fix is first, next closest is second and so on) is accomplished by the enroute ATC center near the arrival airport (within approximately 100 miles of the airport), refined by the ATC arrival/departure facility (within approximately 25 miles of the arrival airport), and then approved for landing by the ATC arrival tower (within approximately 10 miles of the arrival airport). Once on the ground, the aircraft is taxied to a gate (i.e., jetway) or ramp parking spot; see also Paragraph 0030 for communicating information about the assigned gate/ramp parking assignment, predicted aircraft arrival time and other pertinent data to all interested parties (i.e., pilots, ramp personnel responsible for the gates/ramp parking and other gate functions and/or systems, maintenance, crew, cleaning, baggage, cargo, fueling, etc.) for implementation of the assigned gate/ramp parking assignments), 
and the controller is further configured to delay the signal to the gate control system by a certain amount of time based on an estimated travel time of the aircraft from the position of the aircraft to the designated gate (see Paragraph 0066 for The ability to look beyond the current flight segment to build the trajectory of an aircraft for x hours (typically 24) into the future. This forward looking, long trajectory may include numerous flight segments for an aircraft, with the taxi time (corresponds to estimated travel time) and the time the aircraft is parked at the gate included in this trajectory... be at the gate at 08:52, depart the gate at 09:35, takeoff at 09:47, deviate for weather, hold for 7 minutes and land at DCA at 11:20 and be at the DCA gate at 11:29, depart the DCA gate at 12:15, hold for 30 minutes, takeoff at 12:45 and land at DFW at 1:45, wherein the holding for an x amount of time corresponds to delaying the signal for gate control system).
Regarding claim 2, Baiada teaches the control system according to claim 1, wherein the estimated travel time is calculated based on an expected taxi time of the aircraft (see Paragraph 0066 for  long trajectory may include numerous flight segments for an aircraft, with the taxi time and the time the aircraft is parked at the gate included in this trajectory).  
Regarding claim 3, Baiada teaches the control system according to claim 2, wherein the estimated travel time is calculated based on at least one of an airport size, an airport design, a weather condition, a performance of the aircraft, how often the aircraft needs to restart, or a queue on the taxiway (see Paragraph 066 for long trajectory may include numerous flight segments for an aircraft, with the taxi time and the time the aircraft is parked at the gate included in this trajectory. For example, given an aircraft's current position and other factors, it is predicted to land at ORD at 08:45, be at the gate at 08:52, depart the gate at 09:35, takeoff at 09:47, deviate for weather (corresponds to determining an estimated travel time based on weather condition), hold for 7 minutes and land at DCA at 11:20 and be at the DCA gate at 11:29, depart the DCA gate at 12:15, hold for 30 minutes, takeoff at 12:45 and land at DFW at 1:45. At each point along this long trajectory, numerous factors can influences and change the trajectory. The more accurately the process can predict and account for these factors, the more accurately the prediction of each event along the long trajectory; see also Paragraph 0117 for Along with duration of the period being predicted by a calculated trajectory, other factors that determine a FOM include: available of wind/weather data, availability of information from the pilot, maintenance, etc.).  
see Paragraph 0030 for processing the specified aircraft data so as to predict a trajectory for each of the specified aircraft to include landing time, gate arrival time, required ground servicing period, gate departure time, takeoff time, etc. at the specified airport), and the controller is further configured is to update the received flight plan with the estimated time of arrival (see Paragraph 0108 for if the current gates assignments, calculated using the updated data, crosses a specified threshold amount from the goal function value of one of the alternative gate scenario sets, updated gate assignments are made or the entire process begins anew and appropriate adjustments are made to the specified aircraft's gate assignments; see also Paragraph 0115 for if an aircraft is only minutes from landing, the accuracy of the estimated landing time, and therefore the FOM is very high. There is simply too little time for any action that could alter the landing time significantly. Conversely, if the aircraft has filed its flight plan (intent), but has yet to depart Los Angeles for Atlanta, there are many actions or events in the current environment that would decrease the accuracy of the predicted arrival time; see also Paragraph 0177 for the present invention would continue to monitor the specified goals and data for changes, calculate the current goal function value based on the updated data and determine the need for reassigning and implementing updated gates).  
Regarding claim 5, Baiada teaches the control system according to claim 1, wherein the airport surveillance system includes at least one of ADS-B, multilateration, primary surveillance radar, or a secondary surveillance radar (see Paragraph 0051 for Automatic Dependent Surveillance (ADS)—A data link surveillance system currently under development. This system, which is installed on the aircraft, captures the aircraft position from the onboard navigation system and then communicates it to the CAA/FAA, other aircraft, etc.).  
see Paragraph 0189 for the aircraft trajectories are meshed with the gate trajectories in real time 3 to 5 hours prior to arrival. For example, it is known 4 hours to arrival that Flight 123 will land 15 minutes early at 1205 PM, and is scheduled to taxi to gate 12. But gate 12 is occupied by Flight 321 until 1215 PM, which is Flight321's scheduled departure. In the current art, while the data may be displayed to a gate manager, the complexity of manually changing the gate is difficult so that it is likely that Flight 123 would land and wait 10 minutes for the gate).  
Regarding claim 7, Baiada teaches the control system according to claim 6, wherein the visual docking guidance system comprises a display and the gate control system is configured to activate the display when the position of the aircraft is within an area enclosing the designated gate (see Paragraph 0068 for PASSUR—A passive surveillance system usually installed at the operations centers at the hub airport by the hub airline. This proprietary device allows the airline's operational people on the ground to display the airborne aircraft in the vicinity (up to approximately 150 miles) of the airport where it is installed; see also Paragraph 0189 for the aircraft trajectories are meshed with the gate trajectories in real time 3 to 5 hours prior to arrival. For example, it is known 4 hours to arrival that Flight 123 will land 15 minutes early at 1205 PM, and is scheduled to taxi to gate 12. But gate 12 is occupied by Flight 321 until 1215 PM, which is Flight321's scheduled departure. In the current art, while the data may be displayed to a gate manager, the complexity of manually changing the gate is difficult so that it is likely that Flight 123 would land and wait 10 minutes for the gate).  
Regarding claim 8, Baiada teaches the corresponding system referenced in claim 1.
Regarding claim 9, Baiada teaches the corresponding system referenced in claim 3.
Regarding claim 10, Baiada teaches the corresponding system referenced in claim 4.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Depare (US20160171899A1) teaches a taxiing path optimization system is provided for computing a taxi path of an aircraft using available taxi routes of a corresponding airport. An interaction means management unit manages interactions between a user and the taxiing path optimization system using an interactive device for inputting a taxi clearance. An aircraft positioning management unit manages positional information of the corresponding airport and aircraft received from a plurality of sources for augmenting an aircraft position by consolidating the aircraft position with the positional information in a complementary fashion. A taxi path display unit displays the taxi path based on the inputted taxi clearance and the augmented aircraft position, wherein the taxi path is automatically computed based on aircraft characteristics or airport capabilities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665